Cite as 2015 Ark. App. 501


                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-96



                                                 Opinion Delivered   September 23, 2015

 JAVAUGHNTAIYE JAMAR WILLIS   APPEAL FROM THE WASHINGTON
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2014-114-1]
 V.
                              HONORABLE WILLIAM A. STOREY,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                              AFFIRMED


                          BRANDON J. HARRISON, Judge

       Javaughntaiye Willis appeals his conviction for accomplice to rape, arguing that the

State presented insufficient evidence that he engaged in sexual intercourse or deviate

sexual activity. Because his argument is not preserved, we affirm Willis’s conviction.

       In a felony information filed in January 2014, Willis was charged with rape,

second-degree sexual assault, second-degree battery, and terroristic threatening.         The

information was later amended to include a second charge of rape and a habitual-offender

enhancement; a second amended information charged Willis as an accomplice on all

charges.   The State alleged that Willis, an inmate at the Washington County jail,

committed these acts against a fellow inmate.

       At a jury trial held in November 2014, the State presented the testimony of the

victim as well as two other inmates who witnessed the assaults. After the State rested,

Willis’s counsel moved for a directed verdict on the rape charges because “the prosecutor
                                             1
                                  Cite as 2015 Ark. App. 501


has not put on sufficient proof for the case to go to a jury.” This motion was denied.

After Willis testified in his defense, the motion was renewed and again denied. The jury

found Willis guilty as an accomplice to all charges, and he was sentenced to an aggregate

term of 120 years’ imprisonment.

       On appeal, Willis argues that the circuit court erred in not granting his motion for

directed verdict on the second accomplice-to-rape charge because the State presented

insufficient evidence of deviate sexual activity as defined by Ark. Code Ann. § 5-14-

101(1)(B) (Repl. 2013). However, as shown above, Willis failed to make this argument to

the circuit court and instead made only a general motion for directed verdict.

       Rule 33.1(a) of the Arkansas Rules of Criminal Procedure (2014) provides, “In a

jury trial, if a motion for directed verdict is to be made, it shall be made at the close of the

evidence offered by the prosecution and at the close of all of the evidence. A motion for

directed verdict shall state the specific grounds therefor.” Subsection (c) of Rule 33.1

states that a motion for directed verdict must specify in what respect the evidence is

deficient; a motion merely stating that the evidence is insufficient does not preserve issues

relating to a specific deficiency such as insufficient proof on the elements of the offense.

The failure to challenge the sufficiency of the evidence in the manner required in

subsection (a) constitutes a waiver of any question with regard to the sufficiency of the

evidence. Ark. R. Crim. P. 33.1(c).

       In this case, counsel’s motion for directed verdict failed to state with specificity the

deficiency in the State’s evidence, in contravention of the requirements of Rule 33.1. For




                                               2
                                  Cite as 2015 Ark. App. 501


this reason, the sufficiency of the evidence is not preserved for appellate review, and we

therefore affirm Willis’s conviction.

       Affirmed.

       ABRAMSON and BROWN, JJ., agree.

       John Barry Baker, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




                                              3